Citation Nr: 1438790	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-09 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The appellant had a period of active duty in the Army from November 1974 to July 1978, and in the Navy from October 1979 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

In June 2014, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  In an unappealed decision dated in April 2003, the RO decided to not reopen the Veteran's previously denied claim of entitlement to service connection for a left knee disorder on the basis that new and material evidence had not been received with regard to a link between the Veteran's current left knee disorder and service.

2.  The evidence received since the RO's April 2003 decision relates to a link between the Veteran's current left knee disorder and service and raises a reasonable possibility of establishing the Veteran's claim of entitlement to service connection for a left knee disorder.

3.  While the Veteran injured his left knee in service in February 1978, the injury was due to willful misconduct and was not incurred in the line of duty; a current left knee disorder is not otherwise related to service.  


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that determined that there was no link between the Veteran's current left knee disability and service is final.  38 U.S.C.A. § 7105(c) (2013); 38 C.F.R. § 20.1103 (2013).

2.  The criteria for reopening the claim of entitlement to service connection for a left knee disorder are met.  38 U.S.C.A. § 5108 (2013); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for post status left knee replacement, resulting from an injury sustained while playing basketball in the Navy.

I.  New and Material Evidence

In an April 2003 decision, service connection for a left knee disability was denied.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the rating decision therefore became final.  See 38 U.S.C.A. § 5103, 5103A, 7105 (2013); 38 C.F.R. § 3.156(b), 20.302, 20.1103 (2013).

The Veteran's application to reopen his claim for service connection for left knee disability was received in July 2005.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The April 2003 rating decision denied service connection for a left knee disability on the basis that the evidence did not establish a link between his left knee disability and service.  Based on the grounds stated for the denial of service connection for a left knee disability in that decision, new and material evidence would consist of evidence that the Veteran's current knee injury is related to service.  Since the April 2003 rating decision, evidence received by VA includes a statement by a VA physician that the Veteran's post traumatic degenerative arthritis of his left knee was most likely caused by an in-service injury in 1981, and is therefore service connected.  The Board finds that this evidence is new and material, and serves to reopen the claim.

The Board must now consider whether the Veteran will be prejudiced if it proceeds to consider his claim for service connection for status post left knee replacement on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran has made arguments on the merits of the claim for service connection for a left knee disability throughout the appeal period.  He also had the opportunity to submit evidence on the merits of the claim, including testimony at a board hearing.  The Veteran was also provided several notices of the evidence the VA required for development of his claim, dated January 1992, April 1999, and February 2003.  A letter to the Veteran dated January 2007, specifically notified the Veteran as to what evidence was needed to reopen his claim.  In light of the ample development of the Veteran's claim, he is not prejudiced by the Board's adjudication, in the first instance, of the claim for service connection for left knee disability.

II. Service Connection

The Veteran claims service connection for status post left knee replacement resulting from a left knee injury sustained while playing basketball in 1981.  He first received knee replacement surgery in March 1995.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (2013).  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

However, service connection will not be granted when a disability was incurred or aggravated as the result of the Veteran's own willful misconduct.  38 C.F.R. §§ 3.1(m), 3.301(a).  "Willful misconduct" means an act involving conscious wrongdoing or known prohibited action, with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct with not be determinative unless it is the proximate cause of injury, disease, or death.  Payment of benefits for disabilities resulting from a Veteran's willful misconduct is prohibited.  38 U.S.C.A. §§ 105(a), 1110.

A service department finding that an injury occurred in the line of duty will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  38 C.F.R. § 3.1(m).  However, VA is not bound by a negative line of duty determination by the service department.  Rather, the Veterans Benefits Administration Adjudication Procedures Manual Rewrite (M21-1MR) requires "a formal favorable or unfavorable VA determination, as to the line of duty, if the service department...holds the disability or death to be not in the line of duty."  M21-1MR, pt. III, subpt. V, ch. 1, § D-19-d.

The Board finds that, while there is a documented in-service injury to Veteran's left knee, it was not incurred in the line of duty.  The only evidence of a left knee injury in the Veteran's Service Treatment Records (STRs) is related to an automobile accident in February 1978. The Veteran's STRs contemporaneous to the accident show that he was treated for trauma to his neck and left knee due to the automobile accident.  See Clinical Record Cover Sheet, dated February 16, 1978.  Other treatment records similarly indicate that the Veteran sustained a left knee injury in the same automobile accident in which he sustained a head trauma.

The Army determined that the Veteran's automobile accident was the result of willful misconduct.  See Report of Investigation, Line of Duty and Misconduct Status, dated March 22, 1978.  The investigation report states that the Veteran's vehicle left the roadway at a high rate of speed, and that there was evidence of alcoholic beverages in the vehicle after the accident.  The other occupants of the vehicle corroborated consumption of alcohol, and stated that they had asked the Veteran to slow down or stop and he would not do so.  The Veteran's intoxicated driving is further corroborated by a medical treatment record from the night of the accident, which documented the Veteran admitting to drinking beers and wine.  The investigator found that the Veteran's head injury from the accident was "NOT IN THE LINE OF DUTY - DUE TO MISCONDUCT as a result of the intemperate use of alcoholic [sic]."  The report also notes that the Veteran's intentional misconduct was the proximate cause of his head injury.

While the Board is not bound by the service department's finding, it is probative evidence in the Board's determination as to whether the Veteran's left knee injury was incurred in the line of duty.  Statements from the other passengers and the Veteran himself indicate that the Veteran was driving while intoxicated.  The Veteran had wanton disregard for the probable consequences of that conduct, as evidenced by his refusal to slow down or stop.  The Army investigator determined that the Veteran's head injury was not incurred in the line of duty, due to misconduct as a result of the intemperate use of alcohol.  The Board places great weight on a contemporaneous finding of an officer charged with the duty of investigating the event and making such determinations.  Furthermore, the investigator noted that the intentional misconduct was the proximate cause of the Veteran's head injury.  It follows that the knee injury sustained by the Veteran as a result of the same accident is also proximately caused by the Veteran's intentional misconduct and not in the line of duty due to that misconduct.  

As the left knee injury sustained by the Veteran in the automobile accident in February 1978 was the result of willful misconduct and thus, not incurred in the line of duty, the Veteran is not entitled to service connection based on that injury.

There are no other injuries of left knee injury in the Veteran's STRs.  His entrance and separation examinations for the Navy reported normal clinical findings for the lower extremities.  Notably, the Veteran's separation examination report contains abnormalities and annotations with regard to two other categories, but does not mention any injury to the Veteran's left knee.  It is reasonable to expect that since other issues were noted at the time of the examination, a left knee injury would also have been recorded.

Nonetheless, the Veteran now contends that he injured his left knee while playing basketball in the Navy in April 1981.  However, the evidence in the record suggests that the Veteran's more recent statements are inaccurate as to the details of the basketball injury.  

The Veteran's STRs from April 28, 1981, and shortly thereafter indicate that he injured only his right knee while playing basketball aboard the U.S.S. Constellation.  The STRs show that on April 28, 1981, the Veteran was treated for severe knee pain caused by an injury while playing basketball.  Although the record from that date does not indicate which knee was injured, reports from follow-up examinations expressly state that the follow-up treatment is for a right knee injury. There is no mention of a left knee injury.  

Private medical records submitted by the Veteran also indicate that he did not injure his left knee in service.  A medical examination report dated October 1988 notes that the Veteran observed gradual onset of pain in his left knee in late 1987.  See letter to Industrial Indemnity Company, dated November 17, 1989.  During that examination, the Veteran also denied sustaining any previous injuries; rather, he felt that his pain was caused by a lot of walking, bending, and lifting.  The Veteran also gave a history of repetitive trauma to both knees from getting in and out of a forklift.  However, the Veteran did not report any injury to his left knee while in service.  

The Board finds that the Veteran's STRs and the examination report dated October 1988 constitute particularly probative evidence that the Veteran did not injure his left knee while playing basketball in April 1981.  Contemporaneous lay statements found in medical records when medical treatment was being rendered are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper diagnosis and treatment, and thus is considered exceptionally trustworthy.  In contrast, when the Veteran presented his account in 1999, he was seeking VA benefits rather than medical treatment. The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits. The Board may properly consider the personal interest a claimant has in his or her own case, but it is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion. See Pond v. West, 12 Vet. App. 341, 345 (1999); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board also considers the Veteran's independent statements in support of his claim.  The Veteran filed a claim in September 1981 for a right knee injury incurred in April 1981, presumably for the basketball injury recorded in the Veteran's STRs on April 28, 1981.  The Veteran did not file a claim for a left knee injury at that time.  The Veteran was granted service connection for the right knee injury in a May 2013 rating decision.  

The Veteran first filed a claim for a left knee disability in December 1989.  On the VA Form 21-526, he initially recorded the date of the injury as 1982, then corrected it to read 1972.  In treatment records pertaining to surgery to remove a bipartite patella in his left knee, dated December 1989, the Veteran reported sustaining a left patellar dislocation secondary to a basketball injury in 1982.  In August 1998, the Veteran stated that he injured his right and left knees in 1989.  In February 1999, the Veteran stated that he injured his left knee in 1979.  In October 1999, the Veteran stated that he injured his left knee in 1980.  In January 2003, the Veteran stated he injured his left knee in 1981.  In October 2005, the Veteran stated that he had injured his left knee in 1981, adding that bone chips were discovered in his knee in 1989.  In September 2006, the Veteran again stated that he injured his left knee while playing basketball in 1981.  In May 2008, the Veteran stated that he injured his knee in the Navy, and that he had dislocated his patella and had bone chips that were not removed.  In March 2009, the Veteran again stated that he injured his knee while in the Navy.  At the Board hearing in June 2014, the Veteran testified that he injured his left knee while playing basketball.  He also added that while at Balboa Medical Hospital for treatment, it was discovered that he had dislocated his knee and had bone chips inside his knee.  As noted above, the left patellar dislocation and bone chips were not diagnosed until 1989.

There is no question that the Veteran is competent to relate events, such as incidents of injury in service, as he remembers them. However, the Board finds that the Veteran's account of his injury lacks consistency over time. Specifically, the Veteran gives four different dates on which he bases his disability claim - 1972, 1989, 1979, and 1980 - before settling on April 1981.  Also of note, the severity of his in-service knee injury has increased noticeably with each recollection.  Although the Veteran appears to sincerely believe his recollection as to what happened in service thirty years ago, his testimony is at odds with the contemporaneous medical evidence and his assertions made at the time of the 1981 right knee injury.  Therefore, the Board finds that the Veteran has not been a reliable historian in the context of his claim.

Simply put, the records created closer in time to the Veteran's 1981 basketball injury are more convincing than the Veteran's more recent assertions regarding the details of the incident, specifically, whether he injured his left knee in that incident.  Accordingly, the preponderance of the evidence is against the Veteran's claim that he injured his left knee in service, and thus service connection for status post left knee replacement is denied.

While the Board has reopened the service connection claim based on an October 2006 opinion that the Veteran's current left knee arthritis is related to service, the credibility of that evidence was presumed for purposes of reopening only.  While the medical examiner is assumed to be competent to make such an opinion, the opinion is based on the erroneous fact relayed to the examiner by the Veteran that he injured his left knee while playing basketball in 1981.  Because the nexus opinion was based on a key mistaken fact, it cannot be credible evidence and is afforded no probative weight.  

There is no other opinion that purports to relate a current left knee disorder to service.  While the Veteran has expressed his opinion on this question, the Board has found his account of injuring his left knee in service to be inaccurate.  His opinion which is fundamentally based on that account is not credible evidence.  

In sum, while the Veteran injured his left knee in service in February 1978, the injury was due to willful misconduct and was not incurred in the line of duty.  The Veteran did not otherwise sustain an injury to the left knee while in service, and his current left knee disorder is not related to service.  Therefore, service connection for a left knee disorder is not warranted.  

Veterans Claims Assistance Act of 2000

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  Notice letters dated January 1992, April 1999, February 2003, and January 2007 are of record. The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran. Private treatment records were also submitted by the Veteran.  

The Veteran has not been provided a VA medical examination in relation to this claim.  However, as explained in this decision, the weight of the evidence shows that there was no in-service injury to the Veteran's left knee incurred in the line of duty to which a competent medical opinion could relate the current disability.  Consequently, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for status post left knee replacement, and thus a VA medical examination is not required.  38 U.S.C.A. § 5103A(a)(2) (2013); see also 38 C.F.R. § 3.159(d) (2013) (noting that "VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.") 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veterans Law Judge informed the Veteran as to the basis for the denial of his claim at the RO level and advised him of the evidence necessary to reopen his claim.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

New and material evidence having been received, the claim of service connection for a left knee disability is reopened, and to that extent only is the appeal granted. 

Service connection for post status left knee replacement is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


